Title: To James Madison from John Blair Smith, [ca. 10] December 1786
From: Smith, John Blair
To: Madison, James


Dear Sir;
Hampden Sydney [ca. 10] Decr. 1786.
I recd: your letter by Mr. Allen. & am much obliged to you for the communications it contained, though it occasioned a serious alarm for the situation of our Country. It will be a distressing circumstance in the history of man, should our hopes from the American Revolution be blasted. Will not human corruption forever defeat the beneficial influence of liberty upon human happiness? & will not our example be hereafter urged with unhappy success in favour of tyrannical usurpations upon the rights of man? I cannot but hope, however, that the great designs of providence, towards mankind, will not be checked at such an early period; & that some virtuous & enlightened statesmen, may still devise the means of extricating us from our embarassments.
I am happy to inform you that your Nephew applies himself with more attention than usual to his business. Dabney Carr, is a boy of very promi[sing] genius & very diligent application. He conducts himself w[ith] a good deal of prudence, & hope he will answer the expectations of his friends. I was afraid at first that he was dull or indolent, from his appearance; but I find myself agreeably disappointed. His principal study at present is the Latin language; but he is also obliged to pay some attention to his native tongue. I am, Dr Sir, yr. hble Servt.
John B: Smith.
